 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ELSTON JEROME BAKER,                               )   Case No.: 1:18-cv-0981 - LJO- JLT
                                                        )
12                  Plaintiff,                          )   ORDER TO PLAINTIFF TO SHOW CAUSE
                                                        )   WHY THE ACTION SHOULD NOT BE
13          v.                                          )   DISMISSED FOR HIS FAILURE TO COMPLY
                                                        )   WITH THE COURT’S ORDER AND FAILURE
14   CHASE BANK, et al.,                                )   TO PROSEUCTE
                                                        )
15                  Defendants.                         )
                                                        )
16
17          Elston Jerome Baker seeks to proceed with an action against Chase Bank, RaboBank, Hertz
18   Rental Cars, and the Bakersfield Sheriff’s Department. On October 15, 2018, the Court found finds
19   Plaintiff fails to clearly identify the causes of action on which he seeks to proceed, or allege facts
20   sufficient to support a federal claim for relief. (Doc. 4 at 3-6) Therefore, the Court dismissed his
21   complaint with leave to amend, and directed Plaintiff to file an amended complaint within thirty days of
22   the date of service. (Id. at 7) To date, Plaintiff has not filed an amended complaint.
23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
24   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
28   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

                                                            1
 1   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.
 2   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order
 3   directing the party to file an amended complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130
 4   (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d
 5   1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).
 6          Accordingly, Plaintiff is ORDERED to show cause within fourteen days of the date of service
 7   of this Order why the sanctions should not be imposed for his failure to follow the Court’s Order and
 8   failure to prosecute the action or to file an amended complaint.
 9
10   IT IS SO ORDERED.
11      Dated:     November 20, 2018                            /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
